The defendant was convicted of larceny from the house. Her amended motion for a new trial was based upon alleged newly discovered evidence, discovered since her trial, the evidence being set forth in the motion. The prosecutrix was the only witness against the accused and her evidence was in some aspects unsatisfactory and unconvincing as to the guilt of the defendant. We think that the accused and the jury should have the benefit of the newly discovered evidence on another trial; and that the refusal to grant a new trial was error.
Judgment reversed. MacIntyre and Gardner, JJ.,concur.
                        DECIDED FEBRUARY 6, 1945.